DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities: in line 3, it is suggested to insert the word --to-- before the phrase “each other” to improve clarity.
Claim 12 is objected to because of the following informalities: in line 2, it is suggested to insert the word --that-- before the phrase “the multilateral bore leg” to improve clarity.  
Claim 16 is objected to because of the following informalities: in line 2, it is suggested to insert the word --a-- before the phrase “centerpoint of each” to improve clarity (see claim 2 as a reference).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 15, the phrase “using something other than the one or more threads” is unduly broad because broadest reasonable interpretation (BRI) cannot be applied to “something other than the one or more threads” since there is no plain meaning or definition to refer to (MPEP 2111.01). Thus, the phrase does not set forth that which the inventor(s) regards as the invention (MPEP 2173.04).
Regarding claim 16, it is not clear if the center bore, the right bore, and the left bore are the same or different from the “three or more bores” recited in parent claim 14. For examination purposes, examiner assumes they refer to the same bores and that claim 16 should be amended to instead recite: wherein the [[unitary housing]] --three or more bores-- has a center bore, a right bore, and a left bore.
Claim(s) 3-13 and 17-19 is/are also considered to be indefinite since it/they depend(s) from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohmer US6056059.
Regarding independent claim 1, Ohmer discloses, in Figures 3-4,
A multilateral bore leg (Ohmer; Fig. 3-4; branching sub 30), comprising (Ohmer; Fig. 3-4): a unitary housing (Ohmer; Fig. 3-4; branching sub 30) having a first end (Ohmer; Fig. 3-4; the uphole end of branching sub 30) and a second opposing end (Ohmer; Fig. 3-4; the downhole end of branching sub 30) defining a length (L) (Ohmer; Fig. 3-4); and three or more bores (Ohmer; Fig. 3-4; three outlet members/bores 34, 36, and 38) formed in the housing and extending along the length (L) (Ohmer; Fig. 3-4).

Regarding claim 2, Ohmer discloses wherein the unitary housing has a center bore (Ohmer; outlet member/bore 34), a right bore (Ohmer; outlet member/bore 38), and a left bore (Ohmer; outlet member/bore 36).

Regarding claim 3, Ohmer discloses wherein a centerpoint of each of the center bore, right bore and left bore are laterally offset from one another (Ohmer; Fig. 3B; the three bore centers do not overlap with each other and are thus laterally offset from each other), and the centerpoint of the center bore is horizontally offset from the right bore and the left bore (Ohmer; Fig. 3B; the centerpoint of bore 34 is higher than the centerpoints of bores 36 and 38 and is thus horizontally offset from them).

Regarding claim 5, Ohmer discloses wherein the center bore has a diameter (d,), the right bore has a diameter (dr), and the left bore has a diameter (di), and further wherein the 

Regarding claim 8, Ohmer discloses wherein the center bore, right bore and left bore do not overlap one another (Ohmer; Fig. 3B; the bores 34, 36, and 38 do not overlap each other), and thus provide three separate flow paths and three separate tool paths (Ohmer; Fig. 3B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmer US6056059 alone.
Regarding claim 4, the previously cited Ohmer discloses wherein the center bore has a diameter (dc) (Ohmer; outlet member/bore 34), the right bore has a diameter (dr) (Ohmer; outlet member/bore 38), and the left bore has a diameter (dl) (Ohmer; outlet member/bore 36), and further wherein the diameter (dc) is the diameters (dr) and (dl) (Ohmer; Fig. 3B).
The previously cited Ohmer does not disclose wherein the diameter (dc) is greater than the diameters (dr) and (dl).

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the relative diameter sizes as taught by Ohmer in Figure 3B so that the diameter (dc) is greater than the diameters (dr) and (dl) as taught by Ohmer in Figure 5A for the purpose of allowing for more fluid flow (and/or less fluid friction/restriction) in the larger bore and/or for allowing larger tool sizes to pass through the larger bore, and also it would have been an obvious matter of design choice to make the modification since such a modification would have involved a mere change in the size of a component, and a change in size is generally recognized as being within the skill level of one having ordinary skill in the art at the effective filing date of the invention (see MPEP 2144.04(IV)(A) In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).

Regarding claim 7, the previously cited Ohmer discloses wherein the center bore has a diameter (dc) (Ohmer; outlet member/bore 34), the right bore has a diameter (dr) (Ohmer; outlet member/bore 38), and the left bore has a diameter (dl) (Ohmer; outlet member/bore 36), and further wherein the diameter (dc) is the diameter and the diameter (dr) and diameter (dl) equal each other (Ohmer; Fig. 3B).
The previously cited Ohmer does not disclose wherein the diameter (dc) is the smallest diameter and the diameter (dr) and diameter (dl) equal each other.
In another embodiment of Ohmer, Ohmer teaches wherein the diameter (dc) is the smallest diameter and the diameter (dr) and diameter (dl) equal each other (Ohmer; Fig. 6E; diameter of outlet member/bore 545 is the smallest diameter and the diameters of outlet members/bores 543 and 544 are equal to each other).
.

Claim(s) 6 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmer US6056059 in view of Thomas et al. US20030062717.
Regarding claim 6, the previously cited Ohmer discloses wherein the center bore has a diameter (d,) (Ohmer; outlet member/bore 34), the right bore has a diameter (dr) (Ohmer; outlet member/bore 38), and the left bore has a diameter (di) (Ohmer; outlet member/bore 36), and further wherein the diameter (d,), the diameter (dr) and the diameter (di) from each other, the diameter (dc) being the diameter (Ohmer; Fig. 3B).
The previously cited Ohmer does not disclose further wherein the diameter (d,), the diameter (dr) and the diameter (di) differ from each other, the diameter (dc) being the largest diameter.
Thomas teaches wherein the diameter (d,), the diameter (dr) and the diameter (di) differ from each other (Thomas; Fig. 9b; [0109] use different cross-sectional flow areas to adjust the fluid velocity in which a larger cross-sectional area allows for a corresponding lower fluid velocity).

The previously cited combination of Ohmer in view of Thomas does not teach the diameter (dc) being the largest diameter.
In another embodiment of Ohmer, Ohmer teaches the diameter (dc) being the largest diameter (Ohmer; Fig. 5A; diameter of outlet member/bore 361 is greater than the diameters of outlet members/bores 341 and 381).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the relative diameter sizes as taught by Ohmer in view of Thomas so that the diameter (dc) being the largest diameter as taught by Ohmer in Figure 5A for the purpose of allowing for the most fluid flow (and/or least fluid friction/restriction) in the largest bore and/or for allowing the largest tool sizes to pass through the largest bore, and also it would have been an obvious matter of design choice to make the modification since such a modification would have involved a mere change in the size of a component, and a change in size is generally recognized as being within the skill level of one having ordinary skill in the art at the effective filing date of the invention (see MPEP 2144.04(IV)(A) In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).

Regarding claim 10, Ohmer discloses wherein the housing is generally shaped (Ohmer; Fig. 3B).
is generally D-shaped.
Thomas teaches wherein the housing is generally D-shaped (Thomas; Fig. 15c; [0120] sectoral tube 866 is generally D-shaped with an inner radial profile and an outer radial profile and the shape is consistent with the generally D-shape shown 17118582 instant applicant’s Figure 2B).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the shape of the housing as taught by Ohmer to be generally D-shaped with an inner radial profile and an outer radial profile as taught by Thomas for the purpose of accommodating other downhole wellbore equipment along the outside of the generally straighter/flatter surface of the outer radial profile of the generally D-shaped housing in a typically circular wellbore and optimizing the usage of the cross-sectional area of the wellbore to accommodate various downhole wellbore equipment, and also it would have been an obvious matter of design choice to make the modification which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP 2144.04(IV)(B); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). Furthermore, it would have been an obvious matter of design choice to select the claimed shape, because applicant has not disclosed that having such a shape itself solves any stated problem, the claimed shape does not provide any unexpected result, and it appears that the invention would perform equally well where the housing is of another shape, such as a generally hemispherical shape. Overall, applicant has not established any criticality of the claimed shape, and thus selecting the claimed shape would be an obvious matter of design choice.

Regarding claim 11, Ohmer in view of Thomas teaches wherein the generally D-shaped housing has an inner radial profile (ri) and an outer radial profile (ro) (Thomas; Fig. 15c; [0120] sectoral tube 866 is generally D-shaped with an inner radial profile and an outer radial profile 

Regarding claim 12, Ohmer in view of Thomas teaches wherein the outer radial profile (r,) is operable to mimic an outer radial profile of a y-block the multilateral bore leg is coupled to (Thomas; Fig. 15c; [0120] sectoral tube 866 has the outer radial profile that mimics the outer radial profile of the circular block that surrounds tubes 868, 814, 866, 865, and 867).

Regarding claim 13, Ohmer in view of Thomas teaches wherein the inner radial profile (ri) is operable to (“operable to” is intended-use, so the following mainbore leg is not positively recited) hug a radius of a mainbore leg the multilateral bore leg is deployed with (Thomas; Fig. 15c; [0120] sectoral tube 866 has the inner radial profile that hugs the radius of leg/tube 814).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmer US6056059 in view of Ohmer et al. US6863129.
Regarding claim 9, Ohmer ‘059 discloses wherein the center bore, right bore and left bore one another to provide a flow path but three separate tool paths (Ohmer; Fig. 3B).
Ohmer ‘059 does not disclose wherein the center bore, right bore and left bore overlap one another to provide a single combined flow path but three separate tool paths.
Ohmer ‘129 teaches wherein the bores overlap one another to provide a single combined flow path but separate tool paths (Ohmer ‘129; Fig. 4; a single combined flow path but separate tool paths; see labeled figure below).

    PNG
    media_image1.png
    801
    832
    media_image1.png
    Greyscale

Ohmer ‘129’s labeled Figure 4.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the bore configuration as taught by Ohmer ‘059 so that the center bore, right bore and left bore overlap one another to provide a single combined flow path but three separate tool paths as taught by Ohmer ‘129 for the purpose of providing a common fluid .

Claim(s) 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dewey US6354375 in view of Ohmer US6056059.
Regarding independent claim 14, Dewey discloses, in Figures 1-4, 
A multilateral junction (Dewey; the assembly of Fig. 1-4), comprising: a y-block (Dewey; tieback insert 10), the y-block including (Dewey; Fig. 3); a housing (Dewey; the integral housing/body 12 of tieback insert 10) having a first end (Dewey; the uphole end of tieback insert 10) and a second opposing end (Dewey; the downhole end of tieback insert 10); a single first bore (Dewey; bore 14) extending into the housing from the first end (Dewey; Fig. 1-3), the single first bore defining a first centerline (Dewey; Fig. 1); and second and third separate bores (Dewey; Fig. 3; axial flow bores 16; the second bore is the bore 16 at the top of Figure 1, and the third bore is the bore 16 at the bottom of Figure 1) extending into the housing and branching off from the single first bore (Dewey; Fig. 3), the second bore defining a second centerline (Dewey; Fig. 1) and the third bore defining a third centerline (Dewey; Fig. 1); a mainbore leg (Dewey; col. 2:19-20 a liner for each bore) coupled to the second bore for extending into the main wellbore (Dewey; Fig. 3); and a lateral bore leg (Dewey; Fig. 3; liner 42) coupled to the third bore for extending into the lateral wellbore (Dewey; Fig. 3), the lateral bore leg including (Dewey; Fig. 3).
Dewey does not disclose a unitary housing having a first end and a second opposing end defining a length (L); and three or more bores formed in the housing and extending along the length (L).
Ohmer teaches a unitary housing (Ohmer; Fig. 3-4; branching sub 30) having a first end (Ohmer; Fig. 3-4; the uphole end of branching sub 30) and a second opposing end (Ohmer; Fig. 3-4; the downhole end of branching sub 30) defining a length (L) (Ohmer; Fig. 3-4); and three or 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the multilateral junction as taught by Dewey to include the unitary housing as taught by Ohmer for the purpose of providing a “a multiple outlet branching sub in which multiple outlets are fabricated in a retracted state and are expanded while downhole at a branching deployment location to produce maximum branch well diameters rounded to provide conventional liner-to-casing connections” (Ohmer; col. 2:13-19 “a multiple outlet branching sub in which multiple outlets are fabricated in a retracted state and are expanded while downhole at a branching deployment location to produce maximum branch well diameters rounded to provide conventional liner-to-casing connections”).

Regarding claim 15, Dewey in view of Ohmer teaches wherein the mainbore leg couples to the second bore using one or more threads (Dewey; threads 15), and further wherein the lateral bore leg couples to the third bore using something other than the one or more threads (Dewey; liner hanger 72).

Regarding claim 16, Dewey in view of Ohmer teaches wherein the unitary housing has a center bore (Ohmer; outlet member/bore 34), a right bore (Ohmer; outlet member/bore 38), and a left bore (Ohmer; outlet member/bore 36), and further wherein centerpoint of each of the center bore, right bore and left bore are laterally offset from one another  (Ohmer; Fig. 3B; the three bore centers do not overlap with each other and are thus laterally offset from each other), and the centerpoint of the center bore is horizontally offset from the right bore and the left bore (Ohmer; Fig. 3B; the centerpoint of bore 34 is higher than the centerpoints of bores 36 and 38 and is thus horizontally offset from them).


The previously cited Dewey in view of Ohmer does not teach wherein the diameter (dc) is greater than the diameters (dr) and (dl).
In another embodiment of Ohmer, Ohmer teaches wherein the diameter (dc) is greater than the diameters (dr) and (dl) (Ohmer; Fig. 5A; diameter of outlet member/bore 361 is greater than the diameters of outlet members/bores 341 and 381).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the relative diameter sizes as taught by Dewey in view of Ohmer so that the diameter (dc) is greater than the diameters (dr) and (dl) as taught by Ohmer in Figure 5A for the purpose of allowing for more fluid flow (and/or less fluid friction/restriction) in the larger bore and/or for allowing larger tool sizes to pass through the larger bore, and also it would have been an obvious matter of design choice to make the modification since such a modification would have involved a mere change in the size of a component, and a change in size is generally recognized as being within the skill level of one having ordinary skill in the art at the effective filing date of the invention (see MPEP 2144.04(IV)(A) In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).

Regarding claim 18, Dewey in view of Ohmer teaches wherein the center bore, right bore and left bore do not overlap one another (Ohmer; Fig. 3B; the bores 34, 36, and 38 do not overlap each other), and thus provide three separate flow paths and three separate tool paths (Ohmer; Fig. 3B).

Regarding independent claim 20, Dewey in view of Ohmer teaches the invention substantially the same as described above in reference to independent claim 14, and
A well system (Dewey; the well system of Fig. 3), comprising: a main wellbore (Dewey; Fig. 3; the wellbore extending vertically downwards); a lateral wellbore (Dewey; Fig. 3; the wellbore extending laterally to the side) extending from the main wellbore (Dewey; Fig. 3); a multilateral junction (Dewey; the assembly of Fig. 1-4) positioned at an intersection of the main wellbore and the lateral wellbore (Dewey; Fig. 3), the multilateral junction, including: a y-block (Dewey; tieback insert 10), the y-block including; a housing (Dewey; the integral housing/body 12 of tieback insert 10) having a first end (Dewey; the uphole end of tieback insert 10) and a second opposing end (Dewey; the downhole end of tieback insert 10); a single first bore (Dewey; bore 14) extending into the housing from the first end (Dewey; Fig. 1-3), the single first bore defining a first centerline (Dewey; Fig. 1); and second and third separate bores extending into the housing and branching off from the single first bore (Dewey; Fig. 3; axial flow bores 16; the second bore is the bore 16 at the top of Figure 1, and the third bore is the bore 16 at the bottom of Figure 1), the second bore defining a second centerline (Dewey; Fig. 1) and the third bore defining a third centerline (Dewey; Fig. 1); a mainbore leg (Dewey; col. 2:19-20 a liner for each bore) coupled to the second bore for extending into the main wellbore (Dewey; Fig. 3); and a lateral bore leg (Dewey; Fig. 3; liner 42) coupled to the third bore for extending into the lateral wellbore (Dewey; Fig. 3), the lateral bore leg including (Dewey; Fig. 3); a unitary housing Ohmer; Fig. 3-4; branching sub 30) having a first end (Ohmer; Fig. 3-4; the uphole end of branching sub 30) and a second opposing end (Ohmer; Fig. 3-4; the downhole end of branching sub 30) defining a length (L) (Ohmer; Fig. 3-4); and three or more bores (Ohmer; Fig. 3-4; three outlet members/bores 34, 36, and 38) formed in the housing and extending along the length (L) (Ohmer; Fig. 3-4).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dewey US6354375 in view of Ohmer US6056059 as applied to claim 16 above, and further in view of Ohmer et al. US6863129.
Regarding claim 9, Dewey in view of Ohmer ‘059 teaches wherein the center bore, right bore and left bore one another to provide a flow path but three separate tool paths (Ohmer; Fig. 3B).
Dewey in view of Ohmer ‘059 does not teach wherein the center bore, right bore and left bore overlap one another to provide a single combined flow path but three separate tool paths.
Ohmer ‘129 teaches wherein the bores overlap one another to provide a single combined flow path but separate tool paths (Ohmer ‘129; Fig. 4; a single combined flow path but separate tool paths; see labeled figure below).

    PNG
    media_image1.png
    801
    832
    media_image1.png
    Greyscale

Ohmer ‘129’s labeled Figure 4.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the bore configuration as taught by Dewey in view of Ohmer ‘059 so that the center bore, right bore and left bore overlap one another to provide a single combined flow path but three separate tool paths as taught by Ohmer ‘129 for the purpose of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Steele US7299878 teaches, in Figure 2, a multiple branch wellbore junction with three bores.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN MALIKASIM/Examiner, Art Unit 3672                                                                                                                                                                                            2/25/22